\Q__‘ [QU'O$"

Courtof Criminal Appeals

of Texas

Clerk of the Court

Abel Costa:

P.O.Box 12308,Capitol Station
Austin, Texas 78711

December 211 2015

RE: "STAUTS" of November 30,2015-Applicantfs. Reply Brief
in Cause Number C-37l-OlO628-0826520-E:

 

 

Dear Clerk:

I am lwriting to request response in regards to the above titled
Cause and notice/answer from the Court of Criminal Appeals as
to my Reply Brief presented in rebuttal to State's Brief.

On 12-7-2015 I received “notice" from tne>Courtof Criminal Appeals
via "whitecard" that my ll.O7 had been received. by the court on
ll/24/2015.'l

THANK YOU for any and all service or consideration into this matter.

 

DCJ-ID 1123905
Ramsey One Unit

llOO F.M. 655
Rosharon, Texas 77583

RECEl\/ED lN
cc . GLS. _ , CouRT ol= CRn\/HNAL APPEALS

DEC 28 2015

Abe| Acosta, Clerk